Exhibit 10.3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

AMENDMENT AGREEMENT

Second Amendment to the Manufacturing and Supply Agreement

This Amendment Agreement (this “Amendment Agreement”) is between Flexion
Therapeutics, Inc., having its principal office at 10 Mall Road, Burlington MA,
USA (“Flexion”) and Patheon UK Limited, having a principal place of business at
Kingfisher Drive, Covingham, Swindon, Wiltshire SN35BZ, United Kingdom
(“Patheon”) (collectively, “Parties”; individually, “Party”).  This Amendment
Agreement is dated 17 June 2019 (the “Amendment Effective Date”).

WHEREAS, Flexion and Patheon entered into a Manufacturing and Supply Agreement
on 31 July 2015 as amended by the First Amendment Agreement dated 8 May 2019,
(together, the “Manufacturing and Supply Agreement”), pursuant to which Patheon
provides manufacturing services for Flexion’s FX006 drug product (ZILRETTA) (an
extended-release formulation of triamcinolone acetonide).

WHEREAS, the Parties have agreed to amend certain pricing terms and other
related terms of the Manufacturing and Supply Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth below and in the Manufacturing and Supply
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties hereto,
intending to be legally bound, do hereby agree as follows:

1.Definitions

 

Defined terms in this Amendment Agreement shall have the same meaning as those
in the Manufacturing and Supply Agreement as applicable unless otherwise
indicated.

 

2.Amendments

 

The Manufacturing and Supply Agreement shall be amended such that the original
Schedule 2.1(a) to the Manufacturing and Supply Agreement shall be deleted and
replaced in its entirety with new Schedule 2.1(a), as set forth in Exhibit 1 to
this Amendment Agreement.

 

3.Memorialization of Understanding.  

 

For additional clarity, the Parties understand and agree that the definition of
“Patheon Nonconformance” for the purposes of the Agreement, is inclusive of (i)
Patheon’s [***]

in connection with performing (or failing to perform), [***] pursuant to Section
[***], and (ii) Patheon’s [***]

1

--------------------------------------------------------------------------------

[***] in connection with providing (or failing to provide), the [***] in
accordance with the [***].

 

4.Effectiveness of Amendments

 

The amendments to the Manufacturing and Supply Agreement set forth herein shall
be effective as of the Amendment Effective Date.

 

5.Integration; Counterparts

 

Except for the sections or schedules of the Manufacturing and Supply Agreement
specifically amended hereunder, all terms and conditions of the Manufacturing
and Supply Agreement remain and shall remain in full force and effect.  This
Amendment Agreement shall hereafter be incorporated into and deemed part of the
Manufacturing and Supply Agreement and any future reference to the Manufacturing
and Supply Agreement shall include the terms and conditions of this Amendment
Agreement.  This Amendment Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together are deemed to be one and
the same agreement.

 

6.Governing Law and Jurisdiction

 

This Amendment Agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
laws that govern the Manufacturing and Supply Agreement, and the Parties submit
to the jurisdiction and dispute resolution provisions as set forth in the
Manufacturing and Supply Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment Agreement to be
executed by their duly authorized representatives, effective as of the date of
the last signature.

 

FLEXION THERAPEUTICS, INC.

 

/s/ Michael D. Clayman, M.D.

 

PATHEON UK LTD.

 

/s/ Luca Andretta

Signature

 

Michael D. Clayman, M.D.

 

Signature

 

Luca Andretta

Name

 

CEO

 

Name

 

Director

Title

 

June 21, 2019

 

Title

 

June 21, 2019

Date

 

Date

2

--------------------------------------------------------------------------------

 

 

Exhibit 1 of the Amendment Agreement

[***]

 

 

3-12